Nationwide Life and Annuity Insurance Company: ·Nationwide Provident VLI Separate Account A Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2002 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective on the later of June 7, 2010, or the date of any required state regulatory approval, the current Monthly Administrative Charge is increased from $7.50 to $11.00, $9.50 for policies issued in the State of New York. All references in the prospectus in the prospectus to the current Monthly Administrative Charge are revised accordingly. 2. Effective May 1, 2010, the following sub-accounts are available as investment options under your policy: · Nationwide Variable Insurance Trust – Templeton NVIT International Value Fund: Class III · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I 3. Effective May 1, 2010, the prospectus is amended to include the following: Nationwide Variable Insurance Trust – Templeton NVIT International Value Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Templeton Investment Counsel, LLC Investment Objective: The Fund seeks to maximize total return consisting of capital appreciation and/or current income. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. 4. The following sub-accounts are only available in policies for which good order applications were received before May 1, 2010: · Nationwide Variable Insurance Trust – AllianceBernstein NVIT Global Fixed Income Fund: Class VI 5. Your prospectus offers the following sub-accounts as investment options under your policy.Effective May 1, 2010, these sub-accounts changed names as indicated below: Old Name New Name Dreyfus Variable Investment Fund - Developing Leaders Portfolio: Initial Shares Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio: Initial Shares 1 AIM Variable Insurance Funds - AIM V.I. Basic Value Fund: Series I Shares Invesco - Invesco V.I. Basic Value Fund: Series I AIM Variable Insurance Funds - AIM V.I. Capital Appreciation Fund: Series I Shares Invesco - Invesco V.I. Capital Appreciation Fund: Series I AIM Variable Insurance Funds - AIM V.I. Capital Development Fund: Series I Shares Invesco - Invesco V.I. Capital Development Fund: Series I Nationwide Variable Insurance Trust: Gartmore NVIT Emerging Markets Fund-Class I Nationwide Variable Insurance Trust: NVIT Emerging Markets Fund-Class I Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Bond Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Emerging Markets Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Hard Assets Fund: Initial Class Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Funds - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund - Investor Class Wells Fargo Advantage Funds - Wells Fargo Advantage VT Opportunity Fund 6. Effective May 1, 2010, the following sub-accounts liquidated and have merged into a new sub-account as indicated below: Liquidated Sub-account Merged Sub-account Nationwide Variable Insurance Trust: Gartmore NVIT Global Utilities Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Value Fund - Class I Nationwide Variable Insurance Trust: NVIT Global Financial Services Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Value Fund - Class I Nationwide Variable Insurance Trust: NVIT Health Sciences Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I Nationwide Variable Insurance Trust: NVIT Technology and Communications Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I Nationwide Variable Insurance Trust: NVIT U.S. Growth Leaders Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I 7. On May 1, 2010, the assets in the fund listed below will be moved to the money market fund indicated here: Old Fund Liquidating Into Janus Aspen Series – INTECH Risk-Managed Portfolio: Service Shares Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class IV 8. The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
